OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2014 OK 54Case Number: SCBD-6140Decided: 06/16/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 54, __ P.3d __
FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 
IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONCOMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR THE YEAR 2013
ORDER OF SUSPENSION FOR FAILURE TO COMPLY WITH THE RULES 
FOR MANDATORY CONTINUING LEGAL EDUCATION
On June 2, 2014, the Oklahoma Bar Association's Board of Governors filed a recommendation for the suspension of its members who failed to comply with mandatory legal education requirements for the year 2013 as required by Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education (MCLE Rules), 5 O.S. 2011, ch. 1, app. 1-B. The Board of Governors recommended that the members whose names appear on the list attached to the recommendation be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by Rule 6 of the MCLE Rules. 
This Court finds that on March 14, 2014, the Executive Director of the Oklahoma Bar Association mailed, by certified mail, an Order to Show Cause within sixty days why the member's license to practice law in the State of Oklahoma should not be suspended to all Oklahoma Bar Association members not in compliance with Rules 3 and 5 of the MCLE Rules. The Board of Governors has found that the Oklahoma Bar Association's members named on Exhibit A of its recommendation have not shown good cause why the member's license to practice law in the State of Oklahoma and Oklahoma Bar Association membership should not be suspended.
This Court, having considered the Board of Governors' recommendation and motion, finds that each of the Oklahoma Bar Association's members named on Exhibit A, attached hereto, should be suspended. 
It is therefore ordered that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and from the practice of law in the State of Oklahoma for failure to comply with the MCLE Rules for the year 2013.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE on this 16th day of June, 2014.
/S/CHIEF JUSTICE
CONCUR: Colbert, C.J., Reif, V.C.J., Winchester, Edmondson, Taylor, Combs, Gurich, JJ.
NOT VOTING: Watt, J.
EXHIBIT A
Ann Wright Back, OBA No. 16807
406 S. Boulder, Suite 400
Tulsa, OK 74103
Lagailda F. Barnes, OBA No. 19985
P. O. Box 12864
Oklahoma City, OK 731572864
Jennifer Hope Barrett, OBA No. 22842
P.O. Box 696
Owasso, OK 74055
Alexander Louis Bednar, OBA No. 19635
5617 N. Classen Blvd.
Oklahoma City, OK 73118
Jennifer Sue Carson-Gourd, OBA No. 20468
1744 West Deer Run Rd.
Ft Gibson, OK 74434
Cheryl Lynn Cerda, OBA No. 16422
5316 Richmond Dr.
Bartlesville, OK 74006
Dorie Ann Christian, OBA No. 21951
2000 S.E. Manor Pl.
Blue Springs, MO 640143823
Edward Jefferies Clarke, OBA No. 18675
511 Couch Dr., Ste. 300
Oklahoma City, OK 731022250
Mark Allen Derryberry, OBA No. 15896
11952 S. 1st
Jenks, OK 74037
Carollann Nichole Gamino, OBA No. 30081
965 S. Steele St.
Denver, CO 80209
Lisa Karen Gold, OBA No. 19663
3890 W. Northwest Hwy., Ste. 400
Dallas, TX 75220
Christian Rollow Haave, OBA No. 19665
305 E. Main St.
Edmond, OK 730344539
Joseph K. Heselton Jr., OBA No. 4151
Center 3000, Suite 113
3000 United Founders Blvd.
Oklahoma City, OK 73112
Ken Dale Kerr Jr., OBA No. 16764
P.O. Box 720123
Oklahoma City, OK 73172
Mitchell Kevin Leonard, OBA No. 13842
1 W. Main, Ste. 100
Idabel, OK 74745
Scott Ford McKinney, OBA No. 16692
P.O. Box 18734
Oklahoma City, OK 731540734
Brett Adam Murphy, OBA No. 30896
301 W. Curtis Rd., Apt. 1104
Savoy, IL 61874
David Lewis Pacione, OBA No. 31294
6602 Warm Breeze Ln.
Dallas, TX 75248
Stephen S. Parker, OBA No. 12433
101 Park Ave., Suite 600
Oklahoma City, OK 73102
Robert Ross Ray, OBA No. 19918
74502 S. 280 Rd.
Wagoner, OK 74467
Samuel Toufik Richard, OBA No. 13763
6810 FM 1960 West
Houston, TX 77069
Tracy Ruth Rothermel, OBA No. 30312
406 S. Boulder, Ste. 400
Tulsa, OK 74103
Joseph Michael Sherrod, OBA No. 11992
904 N. Peters Ave.
Norman, OK 73069
Genavee Stokes-Avery, OBA No. 30742
834 Russell Circle
Norman, OK 73071
Reginald O'ray Thomas, OBA No. 30825
1200 Douglas
McAlester, OK 74501
Jay Eric Trenary, OBA No. 16364
1309 Lloyd Ave.
Blackwell, OK 74631
Claire McNearney Trinidad, OBA No. 11428
18700 Slick Rd.
Kellyville, OK 740394787
Larry Dean Wagener, OBA No. 15613
33965 State Highway 51
Wagoner, OK 74467
Bruce William Walker, OBA No. 9281
400 Hardy Dr.
Edmond, OK 730135171
Trey Adolph Wirz III, OBA No. 18496
5101 N. Classen, Ste. 106
Oklahoma City, OK 73118

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.